Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Currently, Claims 1-33 are pending.  Claims 1-3, 5-16, 18, 20-25, 27-33 are examined on the merits.  Claims 4, 17, 19, and 26 are withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's arguments filed April 5, 2022 have been fully considered but they are not persuasive.    

Election/Restrictions
Applicant’s election of the species fibroblast not from the individual, PDGF, purifying the exosomes using ultrafiltration, CD9, DMEM, gel permeation chromatography before anion exchange chromatography, limb loss, in the reply filed on June 29, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 17, 19, and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 29, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 7, 2022, Jan. 11, 2021, Sept. 18, 2019 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102


Claim(s) 1-3, 5-7, 11, 15, 16, 18, 20-21, and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ichim et al. (US 2013/0195899 A1) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
	
Ichim et al. teaches a method of stimulating angiogenesis with exosomes [0004], cultured in fibroblast growth factor [0010] in DMEM F12 media for 1-100 hours [0014].  100 hour would be at least 1 passage; thus, Claim 15 is met.  The cells from endometrial derived mesenchymal stem cell would be a form of biopsy derived cell [0014]; thus, Claim 3 is met.  No polyethylene glycol is used so Claim 16 limitation is met.  Standard culture conditions [0020] would be hypoxia condition; thus, Claim 9 is met.   The exosomes are concentrated with ultracentrifugation, column chromatography, size exclusion, filtration through a device containing an affinity matrix selective toward exosome [0014].

Claim Rejections - 35 USC § 103
Claims 1-3, 5-16, 18, 20-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim et al. (US 2013/0195899 A1) in view of Mitsialis et al. (from IDS, WO 2015/017927 A1) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
Ichim et al. teaches a method of stimulating angiogenesis with exosomes [0004], cultured in fibroblast growth factor [0010] in DMEM F12 media for 1-100 hours [0014].  100 hour would be at least 1 passage; thus, Claim 15 is met.  The cells from endometrial derived mesenchymal stem cell would be a form of biopsy derived cell [0014]; thus, Claim 3 is met.  No polyethylene glycol is used so Claim 16 limitation is met.  Standard culture conditions [0020] would be hypoxia condition; thus, Claim 9 is met.   The exosomes are concentrated with ultracentrifugation, column chromatography, size exclusion, filtration through a device containing an affinity matrix selective toward exosome [0014].  Anion exchange chromatopgrahy would be a type of column chromatography that require functionalized quarternary amines inked to beads.  
However, Ichim et al. does not teach CD9, PDGF, 2-8% oxygen for at least 1 day.
Mitsialis et al. teaches addition of more growth factors, such as CD9 (page 13, line 19), PDGF can enhance production of exosomes (page 19, lines 3-6), culture in hypoxia (8-10% oxygen) for 2.5 day (page 34, lines 25-26), conditioned media over 3-4 days (page 32, lines 24-26).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add CD9 and CDPDGF because Mitsialis et al. teaches addition of more growth factors, such as CD9 (page 13, line 19) and PDGF can enhance production of exosomes (page 19, lines 3-6).  One would have been motivated to make exosomes for the expected benefit of stimulating angiogenesis.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
The references also do not specifically teach performing the process in the time span claimed by applicant.  Ichim et al. teaches a method of stimulating angiogenesis with exosomes [0004], cultured in fibroblast growth factor [0010] in DMEM F12 media for 1-100 hours [0014].  Mitsialis et al. teaches addition of more growth factors, such as CD9 (page 13, line 19), PDGF can enhance production of exosomes (page 19, lines 3-6), culture in hypoxia (8-10% oxygen) for 2.5 day (page 34, lines 25-26), conditioned media over 3-4 days (page 32, lines 24-26).  The process in the time span is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Thus, optimization of general conditions is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal process in the time span and temperature range to use in order to best achieve the desired results.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of applicant’s invention.

Claims 1-3, 5-16, 18, 20-25, and 27-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ichim et al. (US 2013/0195899 A1) and Mitsialis et al. (from IDS, WO 2015/017927 A1) as applied to claims 1-3, 5-16, 18, 20-25, and 27-31 above, further in view of Wang et al. (from IDS, 2015, International J Cardiology,  192: 61-69) for the reasons set forth in the previous Office Action, which is set forth below.  All of Applicant's arguments regarding this ground of rejection have been fully considered but are not persuasive.
The teachings of Ichim et al. and Mitsialis et al. are set forth above and applied as before.
The combination of Ichim et al. and Mitsialis et al. do not specifically teach the risk of limb loss and wound repair.
Wang et al. teaches exosomes have profibroblastic effects and can facilitate cutaneous wound healing by promoting collagen synthesis and angiogenesis (page 68, right column, lines 2-5).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to treat limb loss and diabetic wounds because Wang et al. teaches exosomes have profibroblastic effects and can facilitate cutaneous wound healing by promoting collagen synthesis and angiogenesis (page 68, right column, lines 2-5).
One would have been motivated to make a method for stimulating angiogensis with exosomes for the expected benefit of treating a diabetic patient with wound repair and limb loss.  Absent evidence to the contrary, there would have been a reasonable expectation of success in making the claimed invention from the combined teachings of the cited references.
Response to Arguments
Applicant argues that the references do not teach using fibroblast cells.
In response to Applicant’s argument, mesenchymal cells are the same as fibroblast cells (see Abstract, Denu et al. ( 2016, Acta Haematol, 136: 85-97).

Applicant argues that at least one passage does not necessarily mean 100 hours.
In response to Applicant’s argument, cell division occur about 12 hours and cell culturing depends on the confluency and media used, which usually is about 3-4 days; therefore, 100 hours will be at least one passage.  

Applicant argues that the references cannot be combined because the media and culturing conditions are different.
In response to Applicant’s argument, Ichim et al. teaches a method of stimulating angiogenesis with exosomes [0004], cultured in fibroblast growth factor [0010] in DMEM F12 media for 1-100 hours [0014].  100 hour would be at least 1 passage; thus, Claim 15 is met.  Mitsialis et al. teaches addition of more growth factors, such as CD9 (page 13, line 19), PDGF can enhance production of exosomes (page 19, lines 3-6), culture in hypoxia (8-10% oxygen) for 2.5 day (page 34, lines 25-26), conditioned media over 3-4 days (page 32, lines 24-26).  Thus, there is a reason to combine the references to make exosomes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERYNE CHEN whose telephone number is (571)272-9947. The examiner can normally be reached Monday-Friday 9-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Catheryne Chen                                              Examiner Art Unit 1655
/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655